Citation Nr: 1433021	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  07-14 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a pulmonary disability, to include as due to exposure to asbestos and/or other chemicals.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to September 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The case is now under the jurisdiction of the RO in Indianapolis, Indiana.  

This case was previously remanded by the Board in May 2010, December 2012, and December 2013.  


FINDING OF FACT

A pulmonary disability did not have its onset during service and is not the result of disease or injury incurred during the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for a pulmonary disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  A March 2006 letter satisfied the duty to notify provisions and notified the Veteran of the criteria to establish an effective date and disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The claims file includes service treatment records, service personnel records, VA treatment records, and private treatment records.  The Veteran was provided VA examinations in August 2010, February 2013, and May 2014.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In a December 2013 remand, the Board found the February 2013 VA examiner's opinion to be inadequate.  In accordance with the December 2013 remand, an adequate addendum to the February 2013 VA examination report was obtained in May 2014.  Based upon a review of the claims file and examination of the Veteran, the examiner provided an etiological opinion with respect to the Veteran's claimed disorder.  Thus, the Board finds the Board's prior remand directive with respect to obtaining a VA examination and opinion have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

There is no indication in the record that any additional evidence relevant to the issues adjudicated in this decision is available and extant, but yet not part of the record.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).     

In order to establish direct service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disability is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

With regard to asbestos-related claims, there is no specific statutory guidance, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting from asbestos exposure.  The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).
Thus, VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  The provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, do not create a presumption of exposure to asbestos.  See Dyment v. West, 13 Vet. App. 141 (1999).  Hence, medical nexus evidence is required in claims for asbestos related disease.  See VAOPGCPREC 04-00.
 
Here, the Veteran asserts that service connection is warranted for a pulmonary disability, to include as due to exposure asbestos and/or other chemicals in service.  The Veteran contends that such pulmonary disability is due to the inhalation of carbon tetrachloride, a chemical solvent that he indicates was used as a universal degreaser and for surface preparation while he was stationed on the USS Yorktown, the USS WASP, and the USS Guam.  The Veteran also contends that such pulmonary disability is due to exposure to asbestos on the ships that he served on in service.  According to the Veteran in March 2006, June 2006, and May 2007 statements, the flight decks on the ships were redone several times while he was aboard and the tiling was made of asbestos.  He also indicated that the insulation of the World War II ship on which he served had asbestos on the pipes.  He further reported that the ships that he decommissioned in the Navy were full of asbestos.

The Veteran's service personnel records confirm that during the his military service in the Navy, he was assigned to the USS Guam, the USS WASP and the USS Yorktown.  A review of his service treatment records, however, does not reveal any evidence of a lung or other pulmonary disorder.  To the contrary, his June 1967 enlistment examination as well as his August 1971 separation examination explicitly noted that his lungs and chest were within normal limits.  

A September 1995 pulmonary function test showed that the Veteran had a mild obstructive lung defect and noted his history of smoking.  A February 2001 VA treatment note also indicated that he smoked 6 or 7 cigarettes per day, while a May 2001 treatment note indicated that he reported smoking a half pack of cigarettes per day.  A January 2002 treatment note related that the Veteran quit smoking 3 months ago with the help of bupropion.  The impression from a February 2003 private X-ray was that the Veteran had moderate air space disease, left base, more likely atelectasis than infiltrate and small bilateral pleural effusions.  Another private treatment note from February 2003 indicated that the Veteran quit smoking cigarettes over a year ago, but had a history smoking one pack of cigarettes per day for 20 years or greater.  A September 2004 treatment note indicated that he had quit smoking 7 years ago, while at a January 2006 Agent Orange Examination Registry, the Veteran reported smoking on average a half pack of cigarettes per day from 1968 to 1990.  In an April 2006 written statement, the Veteran admitted that he had smoked while in service.  The impression from a February 2007 VA chest X-ray was that of mild left basilar subsegmental atelectasis and/or scarring.  Likewise, the impression from an April 2008 VA chest X-ray was that the Veteran had changes in his lungs that may be due to pulmonary congestion; but that early associated infiltrates in the lower lobes could not be excluded.  A September 2010 note from the VA Pulmonary Function Laboratory indicated that the Veteran used to smoke approximately 20 packs of cigarettes per year, but that he quit smoking 22 years ago.  Another VA treatment note from September 2010 indicated that the Veteran had smoked for 10 years.  A March 2011 VA treatment note indicated that the Veteran quit smoking 7 years ago, while a while an October 2011 treatment note indicated that the Veteran had quit smoking 20 years ago.  At the time of a pulmonary function test administered by VA in February 2013, the Veteran reported that he had only been an "occasional" smoker for one year in 1968.

Pursuant to a May 2010 Board Remand, the Veteran was provided with a VA respiratory examination in September 2010.  The examiner diagnosed the Veteran as having multiple cardiovascular medical problems and asbestos exposure.  The examiner also noted evidence of mild obstructive lung disease, which was likely related the Veteran's history of cigarette smoking.  The Veteran's respiratory symptoms were also indicated to be likely compounded by his obesity, as the Veteran had a body mass index of 46.  The examiner noted that if further assessment for pulmonary asbestosis was warranted, then a computerized tomography (CT) scan with occupational lung disease referral for a more comprehensive assessment would be of value.  

In its December 2012 decision, the Board indicated that it was unclear from the report of the August 2010 VA respiratory examination whether the Veteran's claims file was reviewed.  In addition, the Board noted that a January 2012 notation in the Veteran's VA medical records related that the VA oncologist who conducted the August 2010 respiratory examination stated that an Occupational Pulmonary Specialist must do the examination and provide the requested opinion.  As a review of the medical records in the claims file indicated that such an examination was never conducted, the Board remanded the claim for additional development.  

Pursuant to the Board's December 2012 Remand, the Veteran was provided with a VA respiratory examination in February 2013.  Interestingly, the Veteran expressed concern about his prior VA examinations at this time, and suggested that they erroneously indicated that he had a long smoking history, while the Veteran claimed that he only smoked for one year at age 19.  The examiner diagnosed the Veteran as having chronic obstructive pulmonary disease.  The pulmonary function tests (PFTs) were administered, but the Veteran declined to undergo additional CT scans of the chest.  The examiner opined that the Veteran's COPD was unrelated to any in-service carbon tetrachloride or asbestos exposure.  The examiner explained that while the Veteran's smoking history was unclear, he was very obese and also
deconditioned from being unable to walk due to peripheral vascular disease.  The examiner noted that his shortness of breath was not a predominant complaint in his medical records.  His lungs were clear on examination, while his pulmonary function testing revealed only mild obstruction.  The examiner explained that this was not the type of change you would see with asbestosis.  Additionally, the Veteran's previous CT scan of the thorax was normal except for some bibasilar atelectasis.  The examiner emphasized that the Veteran had a "nonimpressive" asbestos exposure history, as he did not work directly with asbestos and simply being on the ship is not an exposure significant enough to cause pulmonary disease. The examiner concluded that his own research indicated that the deck paint, called nonskid, did not contain asbestos.  

In its December 2013 decision, the Board found that the February 2013 VA examination was inadequate because it did not comply with its prior remand instructions.  Specifically, while the Board found that the examiner's rationale was adequate as to why the Veteran's pulmonary disability was unrelated to in-service asbestos exposure, it noted that the examiner did not provide an adequate rationale with respect to his opinion that the Veteran's disability was "unrelated" to carbon tetrachloride exposure.  The examiner only noted that the deck paint did not contain asbestos.  Therefore, the Board found the examiner's opinion inadequate as there was no explanation as to why the Veteran's pulmonary disability was unrelated to carbon tetrachloride exposure.  As such, the Board remanded the claim for an addendum VA opinion.

Pursuant to the Board's December 2013 Remand, an addendum VA opinion was obtained in May 2014.  The VA physician succinctly opined that the Veteran had no pulmonary or respiratory disability related to active service, to include carbon tetrachloride exposure.  The physician explained that carbon tetrachloride is a solvent which can cause some pulmonary irritation at the time of significant exposure, but that this irritation is transient and ceases when exposure ceases.  Exposure to carbon tetrachloride does not cause chronic pulmonary disease.  After reviewing numerous medical sources, the physician could think of no other exposure in service which would have caused the Veteran's current pulmonary disease.  The physician emphasized that the Veteran's COPD was very mild, and that smoking was by far the most common cause of this condition.  The physician explained that no other exposure could ever reach the 50:50 threshold, and that the Veteran's history of smoking was sufficient to cause this condition.  Regardless, the Veteran had no service exposure contributing to his lung disease.  Despite the Veteran's allegation that he only smoked cigarettes for approximately one year, the VA physician pointed to numerous notations in the medical records since 2000 which contradicted this claim and described a more extensive smoking history consisting of at least several years. 

As such, the competent evidence does not establish that the Veteran's current pulmonary diagnosis is related to asbestos exposure in service or is otherwise a result of his military service.  There are no contradictory medical opinions in the record.  The Board observes that a pulmonary disability was first detected in 1995, that there is no earlier dated reference to a pulmonary disability in the file, and that the Veteran did not file a claim for the disability until 2006, although he filed claims for several other disabilities in the interim.  The lapse in time between service discharge in September 1971 and the first complaints and diagnoses weighs against the Veteran's claim.

The Board acknowledges the Veteran's statements in support of his claim, as well as the statements submitted by his spouse and fellow service member.  He is competent to speak to his symptomatology and facts he can readily perceive, e.g., shortness of breath.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) However, he is not competent to ascribe a cause to these symptoms.  Providing an etiology of a pulmonary disability requires medical expertise and is not capable of lay analysis.  Id.  In this case, the Board determines that the competent and probative evidence of record does not support a finding that the Veteran's COPD is a result of his military service.  

Further, the record raises concern as to the Veteran's credibility and reliability as an accurate historian, particularly with respect to his recollections as to the length of his smoking of cigarettes.  The Board notes that his VA and private treatment records consistently indicated that he had been a smoker for a number of years (as many as 20 to 25) before eventually quitting sometime in the early 2000s.  However, after the report of the September 2010 VA respiratory examination related his diagnosed obstructive disease to his history of cigarette smoking, the Veteran began to claim that he had only smoked cigarette on an occasional basis for one year in the 1960s.  Further, the May 2014 VA physician suggested that the Veteran was not a reliable historian when it came to the length of his smoking habit, and cited numerous instances in the medical record where the Veteran was indicated to have smoked for much longer than one year.  As such, the Board finds that the Veteran's questionable historical accounts with respect to the length of time that he smoked does not render him credible as to this information.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim of a relationship between his current pulmonary disability and his military service, to include exposure to asbestos and other chemicals.  Therefore, his claim for service connection a pulmonary disorder must be denied. 


ORDER

Entitlement to service connection for a pulmonary disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


